internal_revenue_service number info release date index no dear date conex-145347-02 cc psi b8 i am responding to application of the tax and refund provisions relating to diesel_fuel carried by the date inquiry on your behalf about the of my staff contacted you about the changes in your situation since you wrote to diesel_fuel and therefore do not need the refund assistance you requested i am glad your issue has been resolved however i am providing a description of current law to clarify how the current tax and refund provisions apply to the situation you told her you no longer receive taxed the law imposes tax on all removals of undyed diesel_fuel from the bulk_transfer_terminal_system sec_4081 of the internal_revenue_code the code this system consists of refineries pipelines vessels and terminals normally diesel_fuel is removed from the system only once in the case of the however we understand that distribution by pipeline is interrupted in and diesel_fuel must be removed from the pipeline transported by truck or train and put back into the pipeline for further transportation to a terminal in the is imposed on the undyed diesel_fuel when it is removed from the and again when it is removed from the system a second time at the however if the diesel_fuel is dyed when it is removed from the and remains dyed when it is removed at the either removal if the diesel_fuel is undyed when it is removed from the terminal tax is not imposed on area tax terminal terminal tax is imposed on removal from the and later dyed at the only if two taxes are paid on the same diesel_fuel then a refund of the second tax is allowed to the person who paid it to the government thus when undyed diesel_fuel is removed from the allowed to the person who paid the tax on the fuel removed from the however if there is no second tax such as in the case of diesel_fuel dyed at the terminal a refund would be and from the terminal terminal then no refund is allowed sec_4081 of the code if taxed diesel_fuel is used in a nontaxable_use then a refund_or_credit is allowed to the ultimate_purchaser of the diesel_fuel or to the registered ultimate vendor in the case of sales to a state and local_government or for farming use sec_6427 of the code i hope this information is helpful if you have any questions please contact of my staff at sincerely heather c maloy associate chief_counsel passthroughs and special industries cc
